    

   

   
 

i /20 Page 1 of 2
& ASSOCIATES, LLC
COUNSELORS AT LAW

 

 

MICHAEL B. MIROTZNIK : Or Counset:
__ , Mary Eten O’BRIEN
STEPHEN F. DODDATO STEVEN M. Sack

Metvrn K. RotH

June 11, 2020
VIA ECF

Hon. Vernon S. Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Cauchi v. 601 West End Tenant’s Corp., et al.
Case No.: 1:19-cv-10717

Dear Judge Broderick:

I represent Plaintiff Michel Cauchi in the above captioned matter. I submit this letter on
behalf of both parties in the above-referenced matter to respectfully request that the Court briefly
extend Plaintiff's time to file opposition to Defendant’s Motion to Dismiss Plaintiff's Amended
Complaint which was filed April 10, 2020, and set down a briefing schedule and return date for
the motion. The parties jointly make this application.

On May 28, 2020, this Court issued an Order granting our joint request, which was first
filed May 25, 2020, to extend the briefing schedule as we had advised the Court that there have
been fruitful settlement negotiations. Counsel for Defendants, Mr. Goldberg and I, have
continued to negotiate and discuss this matter and the pending motion. We have made
significant progress in our settlement discussions. As such, we respectfully request that Your
Honor permit another brief extension of time to allow the parties to continue to negotiate towards
a settlement. We believe we are close to a settlement and are continuing to finalize the details to
bring about a resolution to the matter which would obviate the need for a full briefing and
decision of the motion.

In case the parties are unable to settle the matter, we are proposing that the Plaintiff file
and serve opposing affidavits and memoranda on or before June 24, 2020 and any reply
submission be filed and served on or before July 6, 2020.

Thank you for your anticipated courtesies.

ad

2115 HEMPSTEAD TURNPIKE + EAST MEADOW, NY 11554 + (516) 794-8827 « F: (S16) 794-7971
EMAIL: MICHAEL@MIROTZNIKLAW.COM * STEPHEN@MIROTZNIKLAW.COM
Case 1:19-cv-10717-VSB Document 30 Filed 06/11/20 Page 2 of 2

Respectfully submitted,

/s/ Stephen Frank Doddato

By: Stephen Frank Doddato
Mirotznik & Associates, LLC

2115 Hemsptead Turnpike

East Meadow, NY 11554

T: 516-794-8827

F: 516-794-7971

Email: stephen@mirotzniklaw.com

Counsel for Plaintiff

/s/ Jerrold Foster Goldberg
By: Jerrold Foster Goldberg
Greenberg Traurig, LLP
200 Park Avenue
New York, NY 10166
T: 212-801-9209
F: 212-805-9209
Email: GoldbergJ@gtlaw.com

Counsel for Defendants
